In the Supreme Court of Georgia



                                Decided: September 8, 2021


               S21A0773. NELSON v. THE STATE.


     PETERSON, Justice.

     This Court granted murder defendant Corey Nelson’s

application for interlocutory appeal of the trial court’s denial of his

motion to suppress evidence. At issue is evidence extracted from his

cell phone and other electronic devices pursuant to search warrants.

Nelson argues that the delay of more than two years between the

date on which the electronic devices were seized pursuant to a

search warrant for his residence, and the dates on which the devices

were examined pursuant to subsequent search warrants for their

contents, violated his Fourth Amendment rights. Although we posed

a question to the parties regarding the significant legal question of

when a search warrant has been executed, we need not — and so do

not — answer that question to decide this case. The evidence
challenged here was extracted days after warrants issued in 2020.

The only challenge Nelson now offers to this evidence is the long

delay between the 2017 seizure of the devices and the 2020 issuance

of the warrants. But his possessory interest in the devices was

greatly diminished by the combination of his incarceration for the

entire period of the delay and his failure to request the devices’

return. Thus, we conclude that the trial court did not err in denying

the motion to suppress, and we affirm.

     On October 14, 2017, Cobb County police officers responded to

a report of a shooting at a residence, where they found Khristopher

Dixon dead from multiple gunshot wounds. Nelson was identified as

a suspect, in part based on a post made on the victim’s Instagram

account just minutes before the first 911 call reporting the shooting.

On October 15, 2017, Detective Philip Stoddard obtained and

executed a warrant to search Nelson’s home, including for electronic

communication devices. Pursuant to the warrant, the police seized

an iPhone, a Samsung cell phone, and a laptop computer. Nelson

was arrested on the same day. On January 4, 2018, a Cobb County

                                  2
grand jury indicted Nelson for malice murder, felony murder,

aggravated assault, and possession of a firearm during the

commission of a felony.

     On January 18, 2018, Stoddard obtained separate warrants to

search each of Nelson’s devices for electronic data related to the

crimes. On that same day, he submitted a written request for

forensic analysis of each device to what is now known as the Cobb

Police Department’s Technology Based Crimes Unit (“TBCU”). But

more than a year passed before TBCU analysts performed the

examinations: data extraction was completed for the iPhone on

February 6, 2019; the Samsung phone on January 8, 2020; and the

laptop on January 9, 2020.1

     Nelson filed a motion to suppress the evidence taken from

these devices, arguing that the January 2018 warrants were void

because they had not been executed within ten days as required by



     1 The record indicates that the Samsung cell phone did not belong to
Nelson and had not been used since 2014. Nelson focuses on the iPhone in his
appellate briefing.

                                     3
the warrants themselves and by OCGA § 17-5-25.2 At a hearing, the

State offered various excuses for the delay, including that the TBCU

was understaffed and shifting to a new system for tracking requests

for forensic tasks, that different matters such as missing persons

cases may have taken higher priority, and that data extraction is

time consuming. On February 4, 2020, the trial court granted

Nelson’s motion to suppress on the ground that the State had failed

to comply with OCGA § 17-5-25 by not extracting the data within

ten days of the issuance of the warrants. Following that order,

Detective Stoddard applied for and was granted new search

warrants, which were issued on February 7, 2020. Within ten days,

the TBCU extracted data anew from the iPhone (on February 11,

2020), the Samsung cell phone (on February 14, 2020), and the

laptop (on February 13, 2020).3



      2  OCGA § 17-5-25 provides: “Any search warrant not executed within ten
days from the time of issuance shall be void and shall be returned to the court
of the judicial officer issuing the same as ‘not executed.’”
       3 The trial court found that it was undisputed that Detective Stoddard

relied on no information derived from the data extractions pursuant to the
2018 search warrants in seeking the 2020 search warrants, a finding that was
supported by the record.
                                      4
     Nelson again moved to suppress the evidence extracted from

the devices. He argued among other things that the delay of more

than two years from the date on which the electronic devices were

seized until the date of the data extraction pursuant to the 2020

warrants violated his federal and state constitutional rights against

unreasonable    search   and   seizure,   as   well   as   his   federal

constitutional due process rights. The trial court denied the motion.

The trial court concluded that the 2020 search warrants were

properly issued and executed, ruling that they were supported by

probable cause and executed within ten days of issuance, and that

any delay in the filing of their returns did not render them invalid.

The court also held that the delay between the seizure of the

electronic devices and the issuance of the 2020 search warrants was

not unreasonable. The court explained that it was “satisfied with the

reason for the delay as presented by the State” in obtaining the new

warrants — identifying that reason in the order as           a lack of

manpower and resources within the TBCU, as well as the necessity

of obtaining the new warrants given the suppression of the evidence

                                  5
pursuant to the 2018 warrants. The trial court found no substantial

violation of Nelson’s rights arising from the delay, noting that he

had been in custody since October 2017.

     This Court granted Nelson’s interlocutory application, which

argued that the delay between the seizure of the electronic devices

and their searches pursuant to the 2020 warrants was unreasonable

under the Fourth Amendment. We heard oral argument in the case

on August 26, 2021.4

     In reviewing a trial court’s ruling on a defendant’s motion to

suppress evidence, the trial court’s decision with regard to questions

of fact and credibility must be accepted unless clearly erroneous; we

will not disturb the trial court’s findings based on conflicting

evidence if there is any evidence to support them. See State v.

Rosenbaum, 305 Ga. 442, 449 (2) (826 SE2d 18) (2019). The trial

court’s legal conclusions are reviewed de novo, however. See id. at

451 (2).



     4 We thank the amicus curiae for its brief and oral argument regarding
the application of corpus linguistics to some of the questions presented.
                                    6
     Here, the trial court decided that the warrant authorizing the

seizure of the devices at issue was insufficiently particular to allow

a thorough review of the electronic data contained therein, such that

additional search warrants were required. We need not decide

whether this holding was correct because we conclude that the trial

court did not err in declining to suppress the electronic data

ultimately culled pursuant to the 2020 warrants.

     A seizure that is “lawful at its inception can nevertheless

violate the Fourth Amendment” due to subsequent events that

unreasonably infringe upon a person’s possessory interests in the

seized property. See United States v. Jacobsen, 466 U.S. 109, 124

(104 SCt 1652, 80 LE2d 85) (1984). Delay in obtaining a warrant to

search a seized item is one example of conduct that can unlawfully

interfere with a defendant’s possessory interests. See Rosenbaum,

305 Ga. at 454-455 (2) (e); United States v. Mitchell, 565 F3d 1347,

1350-1351 (11th Cir. 2009).The reasonableness of the delay in

getting a warrant is determined on a case-by-case basis, in the light

of all of the facts and circumstances. See Rosenbaum, 305 Ga. at 450

                                  7
(2). We have adopted a four-factor test for balancing governmental

and private interests in this context, considering (1) the significance

of the interference with the person’s possessory interest; (2) the

duration of the delay; (3) whether or not the person consented to the

seizure; and (4) the government’s legitimate interest in holding the

property as evidence. See Rosenbaum, 305 Ga. at 450 (2) (citing

United States v. Laist, 702 F3d 608, 613-614 (11th Cir. 2012)).

     Here, it is not seriously disputed that, on the one hand, the

State had a legitimate interest in holding the electronic devices as

evidence, and that, on the other hand, the duration of the delay was

unusually long and Nelson did not consent to the seizure of his

devices. This leaves for our examination the significance of the

State’s interference with any possessory interest held by Nelson. In

evaluating that factor, we consider “the degree of possessory interest

in the subject property, the duration of the delay as it affects that

interest, and the efforts of [the] defendant[ ] to secure the return of

the items.” Rosenbaum, 305 Ga. at 451 (2) (a).

     Applying those sub-factors, we again note that the delay in

                                  8
examining the devices was lengthy. And people often have a

significant possessory interest in personal electronic devices, such

as those at issue here. See Rosenbaum, 305 Ga. at 451 (2) (a)

(personal computers, tablets, and cell phones are “unique

possessions in which individuals may have a particularly powerful

possessory interest” (citation and punctuation omitted)). But the

trial court found that it was “aware of no demand from or on behalf

of [Nelson] for the return of these devices,” a finding that is not

clearly erroneous. 5 Moreover, the trial court found that Nelson could

not personally use or possess the devices, given that he had been in

custody without bond since October 2017. “Where individuals are

incarcerated and cannot make use of seized property, their

possessory interest in that property is reduced.” United States v.

Sullivan, 797 F3d 623, 633 (9th Cir. 2015) (citing Segura v. United




      5 Nelson argued to the trial court that his counsel’s request for discovery
of data contained on his phone was akin to requesting a return of the device.
The trial court rejected that argument, saying that “[a] request for discovery
and the subsequent disclosure of discoverable materials by the State does not
result in the release of physical evidence.” We agree.

                                       9
States, 468 U.S. 796, 813 (104 SCt 3380, 82 LE2d 599) (1984)

(plurality opinion)).6

      This case presents unusual facts and an extremely lengthy

delay. But given the government’s strong interest in holding the

devices at issue, Nelson’s significantly reduced possessory interest

in the devices, and the consequently limited nature of the State’s

interference with that interest, even weighed against the lengthy

duration of the delay and lack of consent to the seizure, the trial

court was authorized to conclude that the delay in securing the 2020

warrants did not violate the Fourth Amendment. Compare

Rosenbaum, 305 Ga. at 451-455 (2) (totality of circumstances

confirmed trial court’s conclusion that 539-day delay in securing

warrants for search of electronic devices seized incident to arrest

was unreasonable, where State made no showing of particular



      6 In Rosenbaum, we did not rely on the custodial status of the defendants
in our analysis, nor is it dispositive here in and of itself. But we did rely on the
trial court’s finding that the defendants had made sufficiently robust demands
for the return of their property to prevent any diminishment of their possessory
interest — a finding contrary to the one here. See 305 Ga. at 451-452 (2) (a),
454-455 (2) (e).

                                        10
complexity, difficulty in drafting the warrant, or competing

demands on a limited number of officers, and record showed that

defense had sought return of the devices for a year and a half).7

      Judgment affirmed. All the Justices concur.




      7  Although Nelson cited the Georgia Constitution’s corollary to the
Fourth Amendment in his motion to suppress, he makes no independent
argument to this Court under the Georgia Constitution, and we do not consider
whether the data might properly have been suppressed as a matter of state
constitutional law (or, indeed, whether there even is a state constitutional
exclusionary rule that could apply in these circumstances). We also need not
decide the other issues that have been briefed by the parties, such as whether
the State complied with OCGA § 17-5-25 in its initial examinations of the
devices pursuant to the 2018 warrants. The challenged records are not the
result of those initial examinations. And Nelson has made no argument to this
Court that the execution of the 2020 warrants failed to comply with OCGA
§ 17-5-25.
                                     11